Hamilton App. No. C-890330. On September 4, 1997, appellant filed a notice of exhaustion of state post-conviction remedies. It appearing to the court that all matters have been disposed of in ease No. 91-2137, appellant’s direct appeal of his conviction, and case No. 97-1166, appellant’s post-conviction appeal,
IT IS ORDERED by the court, sna sponte, that the stay of execution entered in this cause on May 23,1995 be, and is hereby, revoked.
IT IS HEREBY ORDERED by this court that said sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Tuesday, the 9th day of December, 1997, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Hamilton County.